Citation Nr: 0306425	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  99-20 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for 
cardiac problems associated with myocardial infarction, 
claimed as due to VA treatment on December 28, 1992.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel




INTRODUCTION

The veteran served on active duty from September 1963 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1996 RO decision that denied a claim for 
compensation under 38 U.S.C. § 1151 for cardiac problems 
associated with myocardial infarction, claimed as due to VA 
treatment on December 28, 1992.


FINDING OF FACT

No additional disability involving cardiac problems 
associated with a myocardial infarction resulted from VA 
medical treatment on December 28, 1992.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
cardiac problems associated with myocardial infarction, 
claimed as due to VA medical treatment on December 28, 1992, 
are not met.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. 
§§ 3.358, 3.800 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

The veteran served on active duty in the Marine Corps from 
September 1963 to February 1968.  

In September 1992, the veteran was hospitalized for shortness 
of breath after recent onset of right rib cage pain.  
Afterward, he had developed coughing, with blood-tinged 
phlegm.  VA treatment records reflect an impression of right 
pneumonic chest pain with a possible pulmonary etiology.  In 
November 1992, the veteran was treated for pneumonia; no 
cardiac problems were noted or found.

On December 28, 1992, the veteran was experiencing chest 
pains, and he sought treatment at the VA outpatient clinic.  
He stated that he had eaten fresh raw oysters recently and 
had developed stomach cramps, swelling, some vomiting, 
diarrhea, and low grade fever; he also had right shoulder 
pain and chest pain.  With regard to chest pains, it was 
noted that the veteran did not have a history of cardiac 
problems.  A chest X-ray showed minimal parenchymal density 
in the right lung base, a residual from more extensive 
infiltrate that had been present in September 1992; there 
also was some blunting of the posterior right costophrenic 
angle that could have also represented residual or pleural 
pneumonic process in the right hemithorax.  The impression 
was only minimal residual pleural and parenchymal scarring in 
the base of the right hemithorax with no active disease 
suspected and slight, if any, further healing suspected.

Progress notes indicate that possible food poisoning or 
another gastrointestinal problem was suspected.  The treating 
VA doctor also noted the need to rule out a cardiac problem; 
he indicated that he needed to see a current and old EKG 
before the veteran left.  The veteran was prescribed 
medication for stomach problems, and it was recommended that 
he follow up with another VA doctor in 7 to 10 days.  The EKG 
from December 28, 1992 showed sinus bradycardia and 
nonspecific intraventricular conduction delay; the test was 
borderline.  (Incidentally, the treating VA doctor initialed 
the report on December 28, 1992, reflecting that he had 
reviewed the report.)

On December 31, 1992, the veteran presented to a private 
hospital, after being seen at a naval dispensary, with 
complaints of chest pain, pressure, and shortness of breath,.  
He reported that he had had chest pain for one week, but the 
pains had become worse on that day.  At the naval dispensary, 
an EKG had been consistent with further evolutionary changes 
of an inferior myocardial infarction.  He was found to have 
acute changes on an EKG and a heart attack on December 31, 
1992.  He underwent percutaneous transluminal coronary 
angioplasty.  Thereafter, there was improvement, and he was 
discharged from the hospital on January 4, 1993.

In January 1993, the veteran filed correspondence with the RO 
alleging that if VA had properly diagnosed and treated him 
for complaints of chest pains on December 28, 1992, that 
would have prevented his ensuing heart attack.

Later in January 1993, it was noted that he had not had chest 
pain since the myocardial infarction, but he did have mild 
left-sided chest pressure that was relieved by nitroglycerin; 
he had easy fatigability.  He underwent a graded exercise 
test, which, although submaximal, was negative.  A holter 
monitor was placed on him.  He had episodes of chest pain 
later in January and February 1993; the holter monitor was 
within normal limits.  He also received transdermal 
nitroglycerin tablets for relief.  On a February 1993 VA 
thallium stress test, he had a large fixed defect in the 
inferior and inferolateral walls, but no evidence of 
myocardial ischemia.  According to June 1993 complaints, he 
had been having chest pain on and off in the last day, 
relieved by nitroglycerin.  He has had ongoing complaints of 
angina since then.   

Private medical records from 1993 to 1997 have been obtained; 
they generally discuss ongoing heart complaints.  In March 
1993, it was noted that the veteran was being seen in follow-
up for a previous myocardial infarction and acute 
percutaneous transluminal coronary angioplasty.  After 
discharge, it was noted, he initially had done quite well 
with no anginal symptoms; he had returned to work.  However, 
in subsequent months, he had progressively increasing chest 
and neck discomfort associated with progressive symptoms of 
anxiety and stress-related symptoms.  His stress level had 
been going up since being discharged from the hospital (due 
to multiple concerns regarding his job and VA follow-up 
treatment), and he had been tolerating this very poorly from 
a stress standpoint.  

In September 1993, the veteran filed an administrative tort 
claim under the Federal Tort Claims Act.  The claim was for 
damage to his heart alleged to have resulted from VA 
malpractice for "incompetently failing to diagnose my heart 
attack, for treating me for pneumonia instead, ignoring a 
report of that day stating I had none."  He started that he 
did not accuse the VA of causing the heart attack, but that 
had he been properly treated by the VA at the time of the 
December 1992 event, that could have prevented the 
development of "all these problems from happening."  He 
stated that he now had permanent heart damage.  

On a September 1993 VA general medical examination, it was 
noted that the veteran was a poor historian, largely because 
of emotional problems complicated by depression.  He 
complained of shortness of breath on exertion and precordial 
pain from time to time; he reported taking nitroglycerin 5 
times per week.  He insisted that he could not work because 
of his cardiac state.  However, he had no nocturnal symptoms 
of dyspnea or chest pain.  He expressed rather paranoid ideas 
about his past medical care and his current attempts to 
obtain assistance.  The examining doctor diagnosed a clear 
history of a myocardial infarction, and he recommended a 
cardiology examination.  

On December 1993 evaluation, it was noted that the veteran 
had had a myocardial infarction in December 1992, followed by 
cardiac catheterization that had revealed 100 percent 
stenosis in the distal part of the right coronary artery and 
85 percent stenosis in the proximal aspect of the right 
coronary artery with minimal, non-obstructive disease in the 
left anterior descending artery.  Since the percutaneous 
transluminal coronary angioplasty, he had been having 
episodes of chest pain, which was atypical for angina and 
which was not associated with any exercise or shortness of 
breath.  The diagnoses were status  post acute inferior wall 
myocardial infarction; status post percutaneous transluminal 
coronary angioplasty of right coronary artery lesions, 
proximal and mid; the examiner also doubted recurrent anginal 
chest pain with the veteran's ability to exercise to 80 
percent of his maximum heart rate (even though the test was 
non-diagnostic because he failed to reach 85 percent of his 
maximum heart rate) and with the atypical nature of his 
angina.  However, cardiac catheterization was recommended for 
accurate evaluation of his coronary artery status.  An 
echocardiogram showed inferior wall hypokinesia consistent 
with old inferior wall myocardial infarction.  An EKG showed 
normal sinus rhythm and a questionable posterior wall 
myocardial infarction.  

An April 1994 VA multiple gated acquisition scan of the heart 
status post myocardial infarction was normal.

In July 1994, VA's District Counsel in Gainesville, Florida, 
approved a settlement in connection with an administrative 
tort claim filed by the veteran.  In accompanying documents, 
the claim was described as having involved alleged negligent 
failure to diagnose and treat heart attack or impending heart 
attack during a visit to the VA outpatient clinic in 
Pensacola, Florida, on December 28, 1992.  

In 1995, the veteran underwent a directional coronary 
atherectomy.

Private treatment records from cardiological specialists from 
September 1996 indicate that the veteran had been doing quite 
well and did not have any particular anginal symptoms.  The 
impression was arteriosclerotic cardiovascular disease with 
hypercholesterolemia, current status unknown.  

According to June 2001 communications from the VA District 
Counsel in Gainesville, Florida, the records of a prior tort 
action had been destroyed within the prescribed 6 years after 
the settlement in 1994.   

VA treatment records from 1998 through 2002 relate to various 
conditions, including ongoing heart problems.  Treatment 
included coronary artery bypass surgery in 2000 for coronary 
artery disease.   

The file shows the veteran has several established service-
connected disorders, including post-traumatic stress disorder 
which is rated 100 percent.

II.  Analysis

Through discussions in correspondence, the RO rating 
decisions, the statements of the case, and the supplemental 
statements of the case, the VA has informed the veteran of 
the evidence necessary to substantiate his claim.  He has 
been informed of his and the VA's respective responsibilities 
for providing evidence.  Pertinent VA and non-VA records have 
been obtained.  The notice and duty to assist provisions of 
the law are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159; see Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran claims compensation under 38 U.S.C.A. § 1151 for 
disability based on the failure by the VA to diagnose and 
treat chest pains on December 28, 1992, with ensuing 
disability resulting from a heart attack that was found three 
days later, on December 31, 1992.

The veteran filed his claim in January 1993.  The law 
providing compensation under 38 U.S.C.A. § 1151 was revised, 
effective October 1, 1997; the new version of the law is more 
restrictive than the old version, now requiring a showing of 
fault or negligence by the VA in providing medical treatment.  
However, the new law does not apply in the present case, as 
the claim has been pending since before the change in the 
law.  VAOPGCPREC 40- 97.  

The version of the law and regulations applicable to the 
present case provides that where a veteran suffers disease, 
injury, death, or the aggravation of an existing disease or 
injury, as the result of VA examination, medical or surgical 
treatment, or hospitalization, and such results in additional 
disability or death, compensation shall be awarded in the 
same manner as if the disability or death were service-
connected.  38 U.S.C.A. § 1151 (West 1991).  In determining 
if additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim is based will be compared with the subsequent 
physical condition resulting from the disease or injury.  38 
C.F.R. § 3.358(b)(1).  Furthermore, benefits will not be 
payable for the continuance or natural progress of disease or 
injury for which VA treatment is authorized.  38 C.F.R. § 
3.358(b)(2).  In determining whether such additional 
disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of VA treatment, it will be necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental therewith.  The mere fact that 
aggravation occurred will not suffice to make the additional 
disability compensable absent proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of treatment.  Benefits are not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those, which are certain to result from, 
or were intended to result from, the examination or medical 
or surgical treatment administered.  38 C.F.R. § 3.358(c).  

The veteran contends that when he presented with chest pains 
and stomach symptoms to the VA outpatient clinic on December 
28, 1992, tests should have revealed that he had a cardiac 
condition.  The VA records from that episode reflect that the 
veteran had recently had a bout of pneumonia and his recent 
onset of symptoms had been subjectively associated with 
eating a certain food.  A December 28, 1992 EKG was 
borderline, with signs of sinus bradycardia and 
intraventricular conduction delay.  The veteran was given an 
antibiotic to treat symptoms.

The medical evidence does not show the veteran had a 
myocardial infarction (heart attack) when he was seen at the 
VA clinic on December 28, 1992.  The medical evidence also 
does not suggest that the treatment proffered by the VA on 
December 28, 1992 caused the veteran to later suffer a heart 
attack, as diagnosed at a naval dispensary and a private 
hospital three days later (on December 31, 1992).  There is 
no competent medical evidence that the VA's treatment on 
December 28, 1992 resulted in any additional disability 
involving the heart or that the later heart attack would have 
been prevented.  The veteran's argument is speculative and 
without any supporting medical evidence.  The argument by the 
veteran, who is a layman, is not competent on this point.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The pertinent law requires that there be a showing of 
additional disability due to VA treatment (or, as argued in 
this case, the lack of treatment).  The Board notes that 
cardiac catheterization from the private hospital after the 
VA treatment in question showed significant arterial stenosis 
that could only have been present prior to and irrespective 
of VA treatment.  Moreover, current evidence of ongoing 
treatment for cardiac problems does not suggest that the 
failure by the VA to treat any precursors to a heart attack 
on December 28, 1992, have now resulted in any worsening of 
the underlying cardiac condition, with additional cardiac 
disability resulting therefrom.  

The Board notes that the VA paid to the veteran a settlement 
of $100,000 based on his claim under the Federal Tort Claims 
Act.  While the precise basis for this settlement does not 
appear in the record, and all records from the VA District 
Counsel's office responsible for entering into this 
settlement with the veteran are no longer available, the fact 
of a settlement by the VA does not establish entitlement to 
the different benefit of compensation under 38 U.S.C.A. 
§ 1151.  The basis for the settlement is not made clear, nor 
is there any indication that the settlement reflected any 
binding concession that there was any additional disability 
resulting to the veteran from VA treatment.   

The weight of the credible evidence demonstrates that no 
additional disability involving cardiac symptoms was 
proximately caused by the VA in connection with VA medical 
treatment provided to the veteran on December 28, 1992.  
Consequently, the legal requirements are not met for 
compensation under 38 U.S.C.A. § 1151 for disability claimed 
as due to VA medical treatment.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Compensation under 38 U.S.C.A. § 1151 for cardiac problems 
associated with myocardial infarction, claimed as due to VA 
medical treatment on December 28, 1992, is denied.

	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

